Chapman, J.
This case has once been before the court, and now comes up again upon several new questions which have been raised. The court are of opinion that the instructions given to the jury on the second trial were sufficiently accurate and particular.
The evidence offered as to prior purchases of shingles, and the method of sending them to the defendant, was admissible, because it tended to show what the parties intended and agreed their course of dealing should be in respect to particulars that were not made the subject of express stipulation in the subsequent purchases.
So the evidence that former lots of shingles came without difficulty tended to show that the omission of the plaintiff to mark the shingles in question in this case, and to- have a proper bill of lading made, caused their detention.
The testimony of the defendant as to his ignorance of the plaintiff’s omission of his name on the bill of lading till it was too late to remedy the defect was also admissible ; for his ignorance of the fact would be an excuse for omitting to do what he ought otherwise to have done. The question whether any complaint had been made to the plaintiff as to his mode of forwarding the shingles in question was immaterial.

Exceptions overruled.